Exhibit 10.6
AMENDMENT NUMBER ONE
TO CONSTAR INTERNATIONAL INC.
2009 EQUITY COMPENSATION PLAN
WHEREAS, the Board of Directors of Constar International Inc. has duly adopted
an amendment to the 2009 Equity Compensation Plan, such Plan is amended to add
the following section 9.5:
“9.5. Notwithstanding anything in the Plan or an Award Agreement to the
contrary, no vesting period may be accelerated except in the case of death,
Disability, retirement or Change in Control, except as provided in any
agreements existing as of the date the Plan was approved by the Company’s
stockholders.”

            /s/ Ruth Mack       Ruth Mack      President and Chief Executive
Officer   

 

 